Case: 11-31089     Document: 00511934615         Page: 1     Date Filed: 07/26/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 26, 2012
                                     No. 11-31089
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

THOMAS O. BLAKE,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:09-CR-34-1


Before STEWART, OWEN, and GRAVES, Circuit Judges.
PER CURIAM:*
        Thomas O. Blake entered a conditional plea to one count of being a felon
in possession of a firearm. Blake’s plea was conditioned on the right to appeal
the district court’s denial of his motion to suppress inculpatory statements that
the gave to law enforcement. He contends that his statements were not made
knowingly and voluntarily because he was mentally incompetent and under the
influence of drugs at the time of the statements.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-31089       Document: 00511934615        Page: 2   Date Filed: 07/26/2012

                                      No. 11-31089

      We review the voluntariness of a confession de novo and the factual
findings underlying a voluntariness determination for clear error. United States
v. Bell, 367 F.3d 452, 460-61 (5th Cir. 2004).            In determining whether a
defendant has validly waived his Miranda1 rights, we must look at the totality
of the circumstances. United States v. Foy, 28 F.3d 464, 474 (5th Cir. 1994). If,
under the totality of the circumstances, the statement results from a free and
rational choice, then the statement is voluntary. Bell, 367 F.3d at 461.
      Coercive police conduct is a necessary prerequisite to the conclusion that
a confession was involuntary, and the defendant must establish a causal link
between the coercive conduct and the confession. Colorado v. Connelly, 479 U.S.
157, 163-67 (1986). A confession may be involuntary if the defendant is so
intoxicated by alcohol or other drugs that the confession is not rationally and
freely given. United States v. Kreczmer, 636 F.2d 108, 110 (5th Cir. 1981). While
a defendant’s mental condition “may be a significant factor in the voluntariness
calculus, this fact does not justify a conclusion that a defendant’s mental
condition, by itself and apart from its relation to official coercion, should ever
dispose of the inquiry into constitutional voluntariness.” Connelly, 479 U.S. at
164. Thus, in the absence of evidence of official coercion, a defendant will have
not established that his confession was involuntary. United States v. Raymer,
876 F.2d 383, 386 (5th Cir. 1989).
      Blake has failed to establish that his alleged mental impairment and drug
use negated his capacity to waive his Miranda rights and to confess willingly to
the offense of conviction. Specifically, there is nothing in the record to suggest
that law enforcement officials employed coercive tactics that caused Blake to
surrender his rights involuntarily; the record is devoid of evidence of “official
overreaching, in the form of either direct coercion or subtle psychological
persuasion,” and there is no indication that Blake’s statements were procured


      1
          Miranda v. Arizona, 384 U.S. 436 (1966).

                                             2
   Case: 11-31089    Document: 00511934615      Page: 3    Date Filed: 07/26/2012

                                  No. 11-31089

with promises or other inducements. See United States v. Restrepo, 994 F.2d
173, 183 (5th Cir. 1993). The uncontroverted record instead establishes that
Blake was advised of his Miranda rights before questioning, that he voluntarily
executed a document wherein he willingly waived his rights and averred that he
had not been threatened, and that he agreed to speak with the officers, provided
that the statement was not recorded.
      While Blake alleges that he was questioned under coercive conditions and
was handcuffed and physically assaulted prior to being interviewed, the record
does not support his assertions. There is no indication that the conditions of the
interview were confrontation or adversarial or that Blake was punished during
the nearly two-hour interview. Cf. Connelly, 479 U.S. at 164-65 n.1 (citing, inter
alia, food or sleep deprivation and interrogations of several hours or days as
examples of police overreaching). Further, the district court specifically did not
credit Blake’s testimony that he was handcuffed and physically assaulted, and
we will not second guess the district court’s factual findings as to the credibility
of witnesses. United States v. Garza, 118 F.3d 278, 283 (5th Cir. 1997).
      Moreover, there is no indication that Blake’s waiver of his Miranda rights
was rendered involuntary because his alleged mental condition or drug use was
exploited or otherwise precluded him from understanding the consequences of
waiving his rights. See Moran v. Burbine, 475 U.S. 412, 421 (1986) (noting that
waiver must be made voluntarily and with full awareness of the rights being
abandoned and the consequences of abandonment). Other than Blake’s own
contentions that he was mentally incompetent or under the influence of drugs
while being interviewed, there is no indication that Blake was mentally impaired
or intoxicated at the time of his questioning. The record specifically contains no
evidence of Blake’s mental state or degree of intoxication on the day that he was
interviewed and, therefore, there is no indication that Blake was unable to waive
his rights competently or voluntarily.



                                         3
   Case: 11-31089    Document: 00511934615      Page: 4   Date Filed: 07/26/2012

                                  No. 11-31089

      The record also does not show that the officers who interviewed Blake
believed that he suffered from a mental condition or was under the influence of
drugs. The officers who were present at Blake’s interview stated that there was
no indication that he did not understand his rights or the implications of waiving
them and that he gave coherent responses to the questions asked. See United
States v. Reynolds, 367 F. 3d 294, 299 (5th Cir. 2004) (concluding that district
court did not err in denying motion to suppress where, inter alia, defendant was
cooperative, listened to questions, and responded logically and appropriately).
The officers specifically stated that Blake did not seem to be intoxicated or in an
altered mental state that prevented him from waiving his rights. See United
States v. Solis, 299 F.3d 420, 438-39 (5th Cir. 2002) (affirming district court’s
findings that confession was voluntary where, inter alia, officer testified that
there was no indication that defendant was under the influence of controlled
substances and was responsive to questioned asked). While Blake told officers
during his interview that he was addicted to drugs, he did not inform the officers
that he was under the influence of controlled substances at that time, and there
was no evidence suggesting that he possessed or used drugs before the interview.
Because the officers had no reason to suspect that Blake could not competently
waive his rights, there is no evidence that the officers exploited Blake’s alleged
condition.
      Blake has not demonstrated that the totality of the circumstances suggest
that his confession was coerced or that his statement was not given knowingly
and willingly. See Foy, 28 F.3d at 474; Connelly, 479 U.S. at 163-67. Thus, he
has not shown that the district court erred in denying his motion to suppress.
      AFFIRMED.




                                        4